DETAILED ACTION
In accordance with MPEP § 609, 707.05 and 2001.06(b); the prior art cited in copending application 16/807985 and was reviewed prior to preparation of this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of in the reply filed on 4/26/2022 remains acknowledged.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 of copending Application No. 16/807985 in view of the common knowledge/sense of one of ordinary skill in the art.  The copending claims are not overly complex and lie in the same general field as applicant's claimed invention (having overlapping inventorship and common ownership therewith).  Accordingly, the pertinence of the copending claims to the current claims as well as what ordinary skill/knowledge in the art would suggest should be readily apparent and flows naturally from the claims.1 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gorner GB2033032.
Claim 21.  Gorner discloses a powershift transmission for an agricultural machine, comprising: an input shaft (the shaft that is driven by “turbo clutch 2”); an output shaft (the shaft that drives the “differential gear 3”) arranged parallel to the input shaft; a first auxiliary shaft (8) arranged next to and coaxial with a second auxiliary shaft (11), the first and second auxiliary shafts arranged parallel and offset from the input shaft and the output shaft; a front-mounted range unit including four individual gear wheel pairs (4) connecting the input shaft and the first auxiliary shaft, the four individual gear wheel pairs being coupled or decoupled, the front-mounted range unit including four shifted states (selecting any one of I, II, III or IV); a reduction gear unit (14) connecting the first auxiliary shaft and the second auxiliary shaft, the reduction gear unit including a first reduction-gear-unit gear wheel pair (at 17 and/or at 13) and a second reduction-gear-unit gear wheel pair (at 15); and a rear-mounted range unit including four individual gear wheel pairs (5) connecting the second auxiliary shaft and the output shaft, the four individual gear wheel pairs being coupled or decoupled, the rear-mounted range unit including four shifted states (selecting any one of the gear wheel pairs of 5); wherein in a first shifted state (engagement of 12 to directly connect shaft 8 to shaft 11) of the reduction gear unit, the first auxiliary shaft is coupled directly to the second auxiliary shaft so that both transmitted torque and rotational speed remain unchanged between the first auxiliary shaft and the second auxiliary shaft; wherein in a second shifted state (via 17/13, 18, 15 engagement) of the reduction gear unit, the first auxiliary shaft is connected to the second auxiliary shaft via the first reduction-gear-unit gear wheel pair and the second reduction-gear-unit gear wheel pair so that transmitted torque increases and rotational speed decreases; wherein in the first shifted state and the second shifted state of the reduction gear unit, the input shaft and the output shaft rotate in a first direction, and the first auxiliary shaft and the second auxiliary shaft rotate in a second direction opposite the first direction; wherein the front-mounted range unit defines a first shift level (any one of I, II, III, IV), the reduction gear unit defines a second shift level (another of I, II, III, IV downstream from the first shift level) arranged downstream of the first shift level, and the rear-mounted range unit defines a third shift level (any one of the shifted levels of 5) arranged downstream of the second shift level; and wherein the powershift transmission includes thirty-two gearshift variants (four variants in 4, two variants in 14, and four variants in 5 results is thirty-two possible variants, i.e., four x two x four = thirty two).  The Gorner schematic does not expressly depict the input shaft offset above the output shaft with the auxiliary shaft there between.  However, Gorner discloses the art as being a tractor transmission and the examiner takes Official Notice that it was extremely well known in the tractor transmission art to elevate the input shaft above the output shaft with the auxiliary shaft therebetween to thereby allow for the power train to be elevated for improved ground clearance.  Furthermore, see MPEP 2144.04(VI)(C) which details that rearrangement of parts has been established by case law to be obvious where there is no unexpected result (criticality) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 Fx2d 553, 188 USPQ 7 (CCPA 1975).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such.
Claim 22.  The powershift transmission of claim 21, wherein the rotational direction of the main output shaft is reversible by a reversing unit (reversing gear of 14).  
Claim 23.  The powershift transmission of claim 22, wherein the reversing unit is integrated into the reduction gear unit.
Conclusion
The prior art references to Takagi US4824128, Crabb US4063464, Stasiuk US5081878, and Bremner US20150112560 are relevant to the Officially Noticed fact in the rejections above, i.e., that it was well known in the tractor transmission art to elevate the input shaft above the output shaft with the auxiliary shaft therebetween to thereby allow for the power train to be elevated for improved ground clearance.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                      


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.  See also In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”